MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                Mar 28 2018, 9:02 am

this Memorandum Decision shall not be                                      CLERK
                                                                       Indiana Supreme Court
regarded as precedent or cited before any                                 Court of Appeals
                                                                            and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Bryant T. Harris                                         Curtis T. Hill, Jr.
Bunker Hill, Indiana                                     Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryant T. Harris,                                        March 28, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         22A01-1707-CR-1561
        v.                                               Appeal from the Floyd Superior
                                                         Court
State of Indiana,                                        The Honorable Maria D. Granger,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         22D03-1302-FA-349



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018          Page 1 of 6
                                       Statement of the Case
[1]   Bryant T. Harris (“Harris”) appeals pro se the denial of his motion for a sentence

      modification. Concluding that the trial court did not abuse its discretion in

      denying Harris’ motion, we affirm the trial court’s judgment.


[2]   We affirm.


                                                     Issue
              Whether the trial court abused its discretion in denying Harris’
              motion for a sentence modification.


                                                     Facts
[3]   In February 2013, the State charged Harris with Class A felony dealing in a

      controlled substance and three counts of Class C felony dealing in marijuana.

      In August 2014, the State and Harris reached a plea agreement wherein Harris

      agreed to plead guilty to the lesser included offenses of Class B felony dealing in

      a controlled substance and Class A misdemeanor dealing in marijuana. The

      State also agreed to dismiss the two remaining Class C felony dealing in

      marijuana charges. The plea agreement included a fixed sentence of fifteen

      years executed in the Department of Correction for the Class B felony dealing

      in a controlled substance conviction and one year executed for the Class A

      misdemeanor dealing in marijuana conviction. Pursuant to the terms of the

      plea agreement, the sentences were to run concurrently to each other for a total

      executed sentence of fifteen years. That sentence was to run consecutively to



      Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018   Page 2 of 6
      Harris’ sentence in another cause. Harris also agreed to waive his right to

      appeal his conviction and sentence.


[4]   In October 2014, the trial court held a hearing wherein it accepted the plea

      agreement. During the hearing, the trial court made Harris’s pre-sentence

      investigation report (“PSI”) part of the record. The PSI revealed that twenty-

      two-year-old Harris had a criminal history that spanned seven years.

      Specifically, Harris’ juvenile history included arrests for battery with injury and

      incorrigibility in 2007 and battery in 2008. After he admitted to the 2008

      battery offense, Harris was placed at Southwest Indiana Regional Youth Village

      to receive behavior modification and drug counseling. He was subsequently

      removed from the program and placed in a detention center before he was

      released to supervised probation a month later. As an adult, Harris pled guilty

      to Class C felony battery and was sentenced to one year in the Floyd County

      Jail and two years on probation. In 2012, Harris’ probation was revoked and

      he was ordered to serve ninety days on home detention. One year later,

      another revocation petition was filed alleging that Harris had violated the terms

      of home detention. The revocation petition was amended when Harris was

      charged with the criminal offenses in this case. At the time of the October 2014

      hearing, Harris also had charges pending for Class D felony theft and Class B

      misdemeanor battery in another cause.


[5]   The PSI further revealed that Harris had been expelled from high school when

      he was arrested for the Class C felony battery offense. He had worked for his

      uncle’s lawn service for two years following his expulsion from school but had

      Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018   Page 3 of 6
      quit the job in 2010 because he was “tired” of working with his uncle. (App.

      Vol. 2 at 16). Harris had not been employed for four years at the time of the

      hearing. Lastly, the PSI revealed that Harris had admitted to a three-year

      history of daily drug use. Following the hearing, the trial court sentenced

      Harris pursuant to the terms of the plea agreement.


[6]   Harris filed a motion for a sentence modification in June 2017. In the motion,

      Harris asked the trial court to modify his placement to a community corrections

      program. In support of his motion, Harris explained that he had obtained his

      High School Equivalency Diploma and that he had completed four twelve-

      week programs where he had learned to: (1) “change his addictive and criminal

      thinking behaviors;” (2) become a better parent; (3) “identify his thinking errors

      and his need to take responsibility for his actions;” and (4) consider the impact

      of his crimes on victims. (App. Vol. 2 at 28). The trial court denied Harris’

      motion without a hearing. The trial court’s order provides, in relevant part, as

      follows:


              1.      [Harris] was sentenced under the terms of a Plea
                      Agreement with the State of Indiana accepted by the Court
                      on October 15, 2014.

              2.      [Harris] is bound by the terms of the Plea Agreement.

              3.      [Harris] is in need of further reformation that is best
                      achieved in a correctional penal facility.

      (App. Vol. 2 at 32). Harris appeals the denial of his motion.




      Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018   Page 4 of 6
                                                  Decision
[7]   Harris argues that the trial court abused its discretion in denying his motion for

      a sentence modification. We review a trial court’s decision regarding

      modification of a sentence for an abuse of discretion. Johnson v. State, 36

      N.E.3d 1130, 1133 (Ind. Ct. App. 2015) trans. denied. An abuse of discretion

      occurs when the trial court’s decision is clearly against the logic and effect of

      the facts and circumstances before the court. Id.


[8]   Here, the trial court denied Harris’ petition after concluding that he was in need

      of reformation best achieved in a correctional penal facility. Our review of the

      evidence reveals that at the time of sentencing, twenty-two-year-old Harris had

      “failed to reform his ways despite the numerous opportunities he had been

      given through his prior contact[s] with the juvenile and criminal justice

      system[s].” (State’s Br. at 11). Specifically, as both a juvenile and an adult,

      Harris had received alternative sentencing in the form of counseling, probation,

      and home detention. However, as the State points out, “instead of changing his

      ways, [Harris had] committed the instant drug dealing offenses while on home

      detention and [had] accumulated charges in two other criminal matters.”

      (State’s Br. 11). The evidence further reveals that at the time of the sentencing

      hearing, Harris had been unemployed for four years and had been using drugs

      daily for three years. We agree with the State that “while rehabilitative efforts

      during incarceration are commendable,” (State’s Br. at 11), “the mere fact that

      the process of rehabilitation, the purpose of incarceration, may have started,

      does not compel a reduction or other modification in [a defendant’s] sentence.”

      Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018   Page 5 of 6
      Marshall v. State, 563 N.E.2d 1341, 1343-44 (Ind. Ct. App. 1990), trans. denied.

      The trial court’s decision to deny Harris’ motion for sentence modification is

      not clearly against the logic and effect of the facts and circumstances before it.

      We find no abuse of the trial court’s decision.1


[9]   Affirmed.


      Kirsch, J., and Bailey, J., concur.




      1
        Harris also argues that the trial court erred in denying his motion after concluding that he was bound by the
      terms of the plea agreement, which provided for a fixed fifteen-year sentence. In State v. Lamaster, 84 N.E.3d
      630 (Ind. Ct. App. 2017), a panel of this Court held that pursuant to INDIANA CODE § 35-38-1-17(e), the trial
      court could not modify the sentence of a defendant whose plea agreement called for a fixed sentence because
      “[a]t the time of sentencing, the trial court was authorized to impose the sentence provided for in the plea
      agreement.” Id. at 634. However, another panel of this Court reached the opposite conclusion in State v.
      Stafford, 86 N.E.3d 190 (Ind. Ct. App. 2017), trans. granted, opinion vacated. The panel in Stafford, held that the
      anti-waiver provisions of INDIANA CODE § 35-38-1-17(l) meant that sentence modification was available even
      to a defendant whose plea agreement called for a fixed sentence. Id. at 193. The Stafford court further held that
      section 17(e) did not limit the trial court’s authority to modify. As noted, the Indiana Supreme Court granted
      transfer in Stafford, thereby vacating the decision. Nevertheless, a divided panel of this Court reached the same
      conclusion. See Rodriguez v. State, No. 20A03-1704-CR-724, 2018 WL 360544 at *5 (Ind. Ct. App. Jan. 11,
      2018), trans. granted. Because we affirm the trial court’s decision on another basis, we need not address Harris’
      additional argument.

      Court of Appeals of Indiana | Memorandum Decision 22A01-1707-CR-1561 | March 28, 2018                  Page 6 of 6